GLADNEY, Judge.
Plaintiffs, a general contractor and its surety, sued to cancel an affidavit of lien for $4,355.08 filed by Birmingham Ornamental Iron Company, Inc., in Lincoln Parish, Louisiana, the claim arising out of the construction of a Student Union Building for Grambling College. After trial, the judge a quo denied the defenses urged therein, predicating his findings and rulings on those announced in a companion case, Jesse F. Heard & Sons et al. v. Southwest Steel Products et al., 124 So.2d 211. Birmingham Ornamental Iron Company, Inc., perfected this appeal from the decree.
The issues herein presented are fully answered in our opinion and decision in Jesse F. Heard & Sons et al. v. Southwest Steel Products et al., 124 So.2d 211.
Accordingly, the judgment from which appealed is affirmed at appellant’s cost.